     Case: 4:21-cv-01335-PAB Doc #: 8 Filed: 08/05/21 1 of 3. PageID #: 52




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO


 Kathleen G. Rainey,                               Case No. 4:21cv1335

                                Plaintiff,         JUDGE PAMELA A. BARKER
                -vs-
                                                   Magistrate Judge Thomas Parker

 Commissioner of Social Security,                  MEMORANDUM OPINION AND
                                                   ORDER
                                Defendant.

        This matter is before the Court upon the Report and Recommendation of Magistrate Judge

Thomas Parker (Doc. No. 5), recommending that Plaintiff Kathleen G. Rainey’s Motion for Leave to

Proceed In Forma Pauperis (Doc. No. 2) be denied. No objections have been filed. For the following

reasons, the Report and Recommendation is ADOPTED and Plaintiff’s’ Motion is DENIED. Plaintiff

shall pay the $402 filing fee within fourteen (14) days of the date of this Order.

I.      Background

        On July 12, 2021, Plaintiff Kathleen G. Rainey filed a Complaint (Doc. No. 1) challenging

the final decision of the Defendant, Andrew Saul, Commissioner of Social Security

(“Commissioner”), denying her application for disability benefits under the Social Security Act, 42

U.S.C. §§ 416(i), 423, and 1381 et seq. (“Act”). On that same date, Plaintiff filed a Motion to Proceed

In Forma Pauperis. (Doc. No. 2.)

        Pursuant to Local Rule 72.2(b), the case was referred to Magistrate Judge Thomas Parker. On

July 19, 2021, the Magistrate Judge issued a Report and Recommendation, in which he recommended

that Plaintiff’s Motion to Proceed In Forma Pauperis be denied because Rainey and her spouse’s
       Case: 4:21-cv-01335-PAB Doc #: 8 Filed: 08/05/21 2 of 3. PageID #: 53




monthly income covered their basic expenses and “the funds expected to be left over at the end of

next month ($189) and Rainey’s checking account balance ($600) are enough to cover this court’s

$402 filing fee.” (Doc. No. 5.) Objections to the Report and Recommendation were to be filed within

14 days of service, i.e., by no later than August 2, 2021. No objections were filed.

II.       Standard of Review

          The applicable standard of review of a Magistrate Judge’s Report and Recommendation

depends upon whether objections were made to that report. When objections are made, the district

court reviews the case de novo. Specifically, Federal Rule of Civil Procedure 72(b) states in pertinent

part:

            The district judge must determine de novo any part of the magistrate judge’s
            disposition that has been properly objected to. The district judge may accept,
            reject, or modify the recommended disposition; receive further evidence; or
            return the matter to the magistrate judge with instruction.

Although the standard of review when no objections are made is not expressly addressed in Rule 72,

the Advisory Committee Notes to that Rule provide that “[w]hen no timely objection is filed, the

court need only satisfy itself that there is no clear error on the face of the record in order to accept the

recommendation.” See Fed. R. Civ. P. 72, Advisory Committee Notes. Moreover, in Thomas v. Arn,

474 U.S. 140, 150 (1985), the United States Supreme Court explained that “[i]t does not appear that

Congress intended to require district court review of a magistrate judge’s factual or legal conclusions,

under a de novo or any other standard, when neither party objects to those findings.”

III.      Analysis and Conclusion

          Here, as stated above, no objections were filed to the Report and Recommendation of

Magistrate Judge Parker that Plaintiff’s Motion to Proceed In Forma Pauperis be denied. This Court

has carefully and thoroughly reviewed the Report and Recommendation, and all other relevant

                                                     2
   Case: 4:21-cv-01335-PAB Doc #: 8 Filed: 08/05/21 3 of 3. PageID #: 54




documents in the record, and finds no clear error. The Report and Recommendation of Magistrate

Judge Parker (Doc. No. 5) is, therefore, ADOPTED and Plaintiff’s Motion to Proceed In Forma

Pauperis (Doc. No. 2) is DENIED. Plaintiff shall pay the $402 filing fee within fourteen (14) days

of the date of this Order.

       IT IS SO ORDERED.



                                                      s/Pamela A. Barker_
Date: August 5, 2021                                PAMELA A. BARKER
                                                    U. S. DISTRICT JUDGE




                                                3
